Robinson, J.
(dissenting). This is an appeal from a judgment in favor of defendant on a directed verdict. When the case was called for trial defendant objected to any evidence under the complaint on the ground that it did not state facts sufficient to constitute a cause of action.
The complaint not only fails to state a cause of action, but also it shows that plaintiff has no cause of action. It avers that defendant is a railroad corporation, and as such it operates the railway running south from the Northern Pacific Railway depot in Jamestown; that upon its right of way of the width of 100 feet adjacent to block 29, in Jamestown, defendant keeps and maintains certain raised and graded railroad tracks; that plaintiff owns and resides on lot 8, in block 29; that before the construction of defendant’s railway the lot was worth' $5,600; that near to said lot and home the defendant has put up unsightly buildings and sheds which it keeps and maintains, and on said railway adjacent to said lot 8 defendant operates steam engines, freight and passenger cars, and that the engines permit the escape of large volumes of gas and noxious vapors and cinders, and scatter the same on said lot and home premises, and cause great vibrations of the ground; and that it has depreciated the value of said home in the sum of $2,600.
In reading such a complaint the court must take judicial notice of such facts as are commonly known to intelligent persons within the jurisdiction of the court. We must take judicial notice of the fact that defendant does operate a little railroad running south from J ames*461town, with small engines and light trains, and not with any such mogul engines and trains as pass over the main line of the Northern Pacific Railway. We take judicial notice of the fact that the passing trains of the Northern Pacific and of other railroads do cause a slight tremor of the earth and do emit some vapor and cinders, which often tend to lessen the value of adjacent property and cause a loss which is known as damnum absque injuria, but in the operation of its railroad the defendant is strictly within its legal rights.
In so far as the complaint asserts mere exaggerations which are known to be untrue it should be disregarded.
Birdzell, J., being disqualified, did not participate, Honorable W, L. Nuessle, of the Sixth Judicial District, sitting in his stead.